Exhibit 23.1 CONSENT OF REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in the Registration Statement on Form S-1, dated December 7, 2012, of China BCT Pharmacy Group, Inc. of our report dated March 30, 2012, on our audits of the consolidated financial statements of China BCT Pharmacy Group, Inc. as of December 31, 2011 and 2010, and for each of the two years in the period ended December 31, 2011.We also hereby consent to the reference to our firm as “Experts” in the Registration Statement. /s/ PKF PKF Certified Public Accountants A Professional Corporation Glendale, California December 7, 2012
